THE THIRTEENTH COURT OF APPEALS

                                   13-13-00354-CV


                                MARK BERNHARD
                                       v.
                          CITY OF ARANSAS PASS, TEXAS


                                  On Appeal from the
                  343rd District Court of San Patricio County, Texas
                          Trial Cause No. S-12-5831-CV-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered the parties’ joint

motion to vacate, vacates and withdraws the judgment that this Court issued on July 17,

2014; however, the opinion previously issued in this cause will not be withdrawn. The

Court reinstates the trial court’s order of January 24, 2013 granting the plea to the

jurisdiction filed by the City of Aransas Pass, Texas, and we dismiss the appeal. Costs

of the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

September 24, 2014